Chambers, J.
(concurring in part, dissenting in part) — I concur in part and dissent in part. I concur with the majority that the pipe and the cocaine must be suppressed, and thus far would reverse the Court of Appeals. However, I disagree with the majority that the discovery of the “cook spoon” was properly within an exception to the warrant requirement, and therefore dissent from that portion of the opinion. I also write separately to review our jurisprudence relating to the motives and suspicions of law enforcement officers conducting warrantless seizures. I offer a step-by-step analysis to be considered for application in questions regarding warrantless seizures of persons arising under article I, section 7 of the Washington State Constitution. Finally, I write separately to emphasize that the majority opinion does not hold that a motor vehicle is a public place just because it is parked in a public place for the purpose of our state constitutional search and seizure analysis.
I. Warrantless Seizure Analytical Process
The analysis I propose has two distinct separate steps. First, the court must determine whether a warrantless seizure of the person within the meaning of article I, section 7 has occurred. Second, the court must determine if the resulting seizure of the person was permissible under *594article I, section 7. These steps must remain analytically separate. The standard in the first step, whether a seizure has occurred, is objective. The subjective motives, intentions, and suspicions of the law enforcement officer are relevant in the next step, whether the warrantless seizure was permissible under article I, section 7. Compare State v. Young, 135 Wn.2d 498, 501, 510-11, 957 P.2d 681 (1998) with State v. Williams, 102 Wn.2d 733, 739, 689 P.2d 1065 (1984). See also majority at 577.12
A. Has a seizure of the person occurred?
A person is seized under article I, section 7 when by means of physical force or a show of authority his or her freedom of movement is restrained such that a reasonable person under the same circumstances would believe that he or she is not free to leave or decline the officer’s request and terminate the encounter. Young, 135 Wn.2d at 509-10, citing with approval United States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980); State v. Thorn, 129 Wn.2d 347, 352, 917 P.2d 108 (1996). The standard in this first step is “a purely objective one, looking to the actions of the law enforcement officer” from the perspective of the person subject to seizure.13 Young, 135 Wn.2d at 501. Furthermore, the defendant has the burden of showing that a seizure occurred under article I, section 7. Young, 135 Wn.2d at 510. If the officer’s actions under the *595totality of the circumstances objectively amounted to a seizure, then the analysis continues to the next step.
B. Was the seizure of the person permissible under article I, section 7?
It is well settled that article I, section 7 of the Washington State Constitution provides individuals more protection from searches and seizures than the fourth amendment to the United States Constitution. State v. White, 135 Wn.2d 761, 769, 958 P.2d 982 (1998). Article I, section 7 provides that “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Warrants and certain well established principles of common law provide the “authority of law” necessary to justify a seizure. State v. Ladson, 138 Wn.2d 343, 350, 979 P.2d 833 (1999) (citing City of Seattle v. Mesiani, 110 Wn.2d 454, 457, 755 P.2d 775 (1988) and quoting City of Seattle v. McCready, 123 Wn.2d 260, 273, 868 P.2d 134 (1994)). A warrantless seizure of either a person or evidence is per se unreasonable, but certain well established exceptions exist. See State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218 (1980). If a valid warrant was issued for the seizure, then the analysis ends. However, if the seizure was made without a valid warrant, then the analysis continues to determine whether the seizure was constitutionally permissible under a recognized exception.
We place the heavy burden on the State to show that seizures (of people or of evidence) fall within one of the limited number of “ ‘ “jealously and carefully drawn” exceptions’ ” to the warrant requirement. Houser, 95 Wn.2d at 149 (quoting Arkansas v. Sanders, 442 U.S. 753, 759, 99 S. Ct. 2586, 61 L. Ed. 2d 235 (1979)). The only exceptions to the warrant requirement are those created by our well established common law principles. McCready, 123 Wn.2d at 273.14 While statutes may authorize courts to issue warrants, statutes may not dispense with the warrant *596requirement because “ ‘[i]t is the court, not the Legislature, that determines the scope of our constitutional protections.’ ” Ladson, 138 Wn.2d at 352 n.3 (quoting In re Pers. Restraint of Maxfield, 133 Wn.2d 332, 345-46, 945 P.2d 196 (1997) (Madsen, J., concurring)).
The officer’s subjective reason for seizing an individual is often, but not always, a relevant consideration in determining whether an exception applies. For example, if the applicable common law exception is to render emergency aid or community caretaking or to make a traffic or investigatory stop, then the court must determine the officer’s subjective motives. E.g., State v. Loewen, 97 Wn.2d 562, 568, 647 P.2d 489 (1982) (officer must be actually motivated by a perceived need to render aid or assistance); State v. Kinzy, 141 Wn.2d 373, 385, 5 P.3d 668 (2000) (officer’s actions must be “totally divorced” from investigation of crime); Ladson, 138 Wn.2d at 353 (court required to look beyond the formal justification to the actual reason for a traffic stop); State v. Glossbrener, 146 Wn.2d 670, 677, 49 P.3d 128 (2002) (officer’s subjective intentions determine scope of permissible seizure). In addition, if the applicable exception is the existence of probable cause and there is evidence of pretext, then the officer’s subjective motives and intentions are especially relevant. See State v. Johnson, 71 Wn.2d 239, 242-43, 427 P.2d 705 (1967); accord Ladson, 138 Wn.2d at 357. I briefly review some established exceptions which may be relevant to the case at bar.
1. Community Caretaking Exception
The community caretaking exception, which recognizes the public’s interest in having law enforcement officers assist citizens in a variety of situations, may provide reasonable common law grounds for a warrantless seizure of the person. If the officer responds to apparent health or safety needs of a person or the community and discovers evidence of wrongdoing, then the community caretaking *597exception might provide the authority of law for a warrant-less seizure of the person.15
To determine whether the community caretaking exception applies, the court must examine the subjective intent of the officer and determine whether the law enforcement officer’s actions leading up to the seizure were “ ‘totally divorced from the detection, investigation, or acquisition of evidence relating to the violation of a criminal statute.’ ” Kinzy, 141 Wn.2d at 385 (quoting Cady v. Dombrowski, 413 U.S. 433, 441, 93 S. Ct. 2523, 37 L. Ed. 2d 706 (1973)). If a law enforcement officer’s actions are subjectively divorced from a criminal investigation, then the court must weigh the public’s interest in having the community caretaking function performed against an individual’s interest in freedom from law enforcement intrusion. If the public interest outweighs the individual’s interest, then the warrantless seizure was permissible under our state constitution. Kinzy, 141 Wn.2d at 387.
2. Probable Cause to Arrest Exception
Under the common law exception, officers have the authority to make warrantless arrests where a misdemeanor is committed in the officer’s presence or the officer has probable cause to believe the individual committed a felony. State v. Barker, 143 Wn.2d 915, 921, 25 P.3d 423 (2001). Although the legislature has codified situations where an officer may make a warrantless search, we have not yet had occasion to review this codification’s constitutionality. See RCW 10.31.100; see also Barker, 143 Wn.2d at 922 n.3.
Probable cause to arrest exists when a person of reasonable caution would conclude that the individual has committed a crime based on the facts and circumstances. State v. Graham, 130 Wn.2d 711, 724, 927 P.2d 227 (1996) (quoting State v. Terrovona, 105 Wn.2d 632, 643, 716 P.2d 295 (1986)). The existence of probable cause is determined by an objective standard. Graham, 130 Wn.2d at 724. *598However, an officer’s decision not to arrest properly ends his authority to search under this exception. Cf. Johnson, 71 Wn.2d at 242-43; accord Ladson, 138 Wn.2d at 357.
3. Investigatory Stop Exception
Article I, section 7 permits reasonable investigatory stops. See State v. Little, 116 Wn.2d 488, 497, 806 P.2d 749 (1991). A warrantless seizure will fall within the investigatory stop exception if (1) the law enforcement officer had specific and articulable facts which gave rise to a reasonable suspicion of criminal activity, and (2) the seizure was reasonably related in scope to the specific facts and circumstances that justified the seizure in the first place. State v. Kennedy, 107 Wn.2d 1, 5-6, 726 P.2d 445 (1986); Williams, 102 Wn.2d at 739.
An objective standard is used to determine whether the officer’s suspicion of criminal activity was reasonable in light of the specific facts and circumstances known to the officer at the time of seizure. Kennedy, 107 Wn.2d at 5-8. However, whether the scope of the seizure was reasonably related to the circumstances giving rise to the officer’s authority may depend on the officer’s subjective motives and intentions. See Glossbrener, 146 Wn.2d at 676 (holding that once an officer decides not to cite an individual for a traffic infraction additional detention must be independently justified).
II. Application to Matthew O’Neill
A. Was O’Neill seized under article I, section 7?
I agree with the majority that O’Neill was seized by the time Sergeant West ordered him out of the vehicle. Majority at 582. Objectively viewing Sergeant West’s order from O’Neill’s perspective, no reasonable person would have felt free to leave or end the encounter at that point. Having concluded that a seizure has occurred, we must go to the next step and determine if the seizure was permissible under article I, section 7.
*599B. Was the seizure of O’Neill permissible under article I, section 7?
Sergeant West did not obtain a warrant before seizing O’Neill; therefore, we continue with our analysis to determine whether the seizure was permissible under a common law exception to the warrant requirement.
1. Community Caretaking Exception
Although the community caretaking exception recognizes the public interest in having law enforcement officials assist stranded motorists, and O’Neill was a stranded motorist, it is not applicable in this case. Our analysis of the community caretaking exception in this case should begin and end with the first prong: determining whether Sergeant West’s actions were totally divorced from an investigative function. See Kinzy, 141 Wn.2d at 385.
From the beginning Sergeant West’s actions were for the purpose of investigating a potential burglary at the minimart. Moreover, there is no evidence that Sergeant West offered to assist O’Neill with his vehicle. Instead, Sergeant West requested that O’Neill start the vehicle and then ordered him out of the vehicle to verify his credibility. Because Sergeant West’s actions were investigatory, we need not reach the second prong and weigh the public’s interest against O’Neill’s interest. Consequently, the community caretaking exception does not provide the authority of law necessary to justify the warrantless seizure of O’Neill.
2. Probable Cause to Arrest Exception
I agree with the majority that objectively Sergeant West had probable cause to believe O’Neill had committed the crime of driving with a revoked license.16 Majority at 581-82. Probable cause existed because O’Neill informed the officer that he had driven to the spot where his car broke down and that his driver’s license had been revoked. RCW 10.31.100 authorizes an arrest for misdemeanors not *600committed in the officer’s presence.17 However, Sergeant West did not elect to arrest O’Neill for driving with a suspended license. Sergeant West’s election not to arrest properly ends any further inquiry into the probable cause to arrest exception. See Barker, 143 Wn.2d at 921; cf. Johnson, 71 Wn.2d at 243. As a result, the existence of probable cause to suspect O’Neill of driving with a revoked license does not provide the necessary authority of law to justify the warrantless seizure of O’Neill once the officer decided not to exercise his authority to make that arrest.
3. Investigatory Stop Exception
First, we must determine whether, at the time of the seizure, Sergeant West’s suspicion of burglary at the minimart was objectively reasonable. At the time of seizure, it was objectively unreasonable to suspect O’Neill of burglary. O’Neill had explained that he had called a friend and was waiting for help because his car would not start. He was parked near a pay phone, and Sergeant West had witnessed the car’s inability to start. Moreover, Sergeant West testified that, at the time of seizure, “[t]here was nothing to indicate that a crime was going on.” Report of Proceedings at 24.
Although he testified otherwise, Sergeant West did have reasonable suspicion to believe that O’Neill was involved in criminal activity: driving with a revoked license. In fact, as pointed out by the majority, Sergeant West actually had probable cause to arrest O’Neill for driving with a revoked license had the offense occurred within his presence. As noted by the majority, the existence of probable cause to arrest exceeds the articulable facts and reasonable suspicion standard in the first prong of an investigatory stop analysis. Majority at 582. However, I disagree with the majority’s conclusion that the existence of reasonable suspicion ends our investigatory stop analysis. See majority at *601582. The majority completely ignores the second prong of our investigatory stop analysis, which requires the seizure to be reasonably related in scope to the reasonable suspicion of criminal activity that justifies the seizure in the first place.
Having determined that the existence of reasonable suspicion for driving with a revoked license existed, our analysis continues to determine whether the seizure of O’Neill was reasonably related in scope to the actual circumstances triggering this common law exception to the warrant requirement. Sergeant West testified that he ordered O’Neill out of the vehicle to verify O’Neill’s credibility. The specific and articulable facts which gave rise to Sergeant West’s suspicion of criminal activity had nothing to do with driving with a revoked license. It was unnecessary to order O’Neill out of the car to farther the investigation for the crime of driving with a revoked license. The seizure of O’Neill to verify his credibility is not reasonably related in scope to driving with a revoked license. As a result, the seizure of O’Neill was not a valid investigatory seizure, and the common law exception does not apply to provide the authority of law necessary to justify the seizure.
I stress that the majority opinion does not hold there is no expectation of privacy in a vehicle, and I join it on that point of law. Although it is less than the expectation of privacy in a home, our prior opinions clearly recognize that individuals have a protected privacy interest in their vehicles. E.g., State v. Parker, 139 Wn.2d 486, 496, 987 P.2d 73 (1999) (acknowledging “our continued recognition of a constitutionally protected privacy interest the citizens of this state have held, and should continue to hold, in their automobiles and the contents therein”).
III. Conclusion
I concur with much of the majority opinion. An officer may approach a vehicle and engage in consensual conversation with its occupants, just as an officer may approach a *602person on the street and engage in consensual conversation. Not every encounter with a law enforcement officer is a seizure. I also concur with the majority’s conclusion that the cocaine and the pipe must be suppressed. Our state constitution requires an actual and valid arrest before the search incident to arrest exception applies. Majority at 587. Sergeant West’s attentive police work and sharp instincts are commendable. But our constitution does not allow an officer to search and seize without a warrant unless the officer is authorized by one of our common law exceptions to the warrant requirement. If we are to adhere to our precedents, we must suppress evidence seized under no valid exception. I would affirm the trial court’s decision.
Alexander, C.J., and Sanders and Owens, JJ., concur with Chambers, J.

 In some instances the first step will he to determine whether the defendant has standing to challenge the law enforcement action. See, e.g., State v. Jones, 146 Wn.2d 328, 45 P.3d 1062 (2002); State v. Williams, 142 Wn.2d 17, 11 P.3d 714 (2000); State v. Carter, 127 Wn.2d 836, 904 P.2d 290 (1995). However, there is no doubt that individuals have a legitimate expectation of privacy in themselves. Consequently, when the object seized is the individual, the individual has standing to challenge the seizure. Cf. Carter, 127 Wn.2d at 841 n.5 (citing United States v. Salvucci, 448 U.S. 83, 86-87, 100 S. Ct. 2547, 65 L. Ed. 2d 619 (1980)).


 The standard to determine whether a seizure has occurred under the Fourth Amendment is subjective when there is an absence of physical force but a show of authority. California v. Hodari D., 499 U.S. 621, 625, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991). The federal test focuses on the actions of the defendant; for a seizure to occur the defendant must have submitted to a show of authority Id. at 626. Washington has rejected the use of a subjective test to determine whether a seizure has occurred under article I, section 7. Young, 135 Wn.2d at 510; see also Charles W. Johnson, Survey of Washington Search and Seizure Law: 1998 Update, 22 Seattle U. L. Rev. 337, 367-69, 438 (1998).


 Cf. State v. Barker, 143 Wn.2d 915, 921, 25 P.3d 423 (2001) (recognizing a legislative attempt to codify and potentially expand common law principles by RCW 10.31.100). Barker should not be read to establish legislative authority to *596abrogate constitutional protections. Because the ROW 10.31.100 issue was decided on statutory grounds, we properly did not reach the constitutional issue.


 We have noted that valid community caretaking functions include delivering emergency messages, giving directions, searching for lost children, assisting stranded motorists, and rendering first aid. Kinzy, 141 Wn.2d at 387.


 It is a gross misdemeanor to drive a motor vehicle in this state while one’s license is revoked. RCW 46.20.342(l)(b).


 This case does not present an opportunity to examine the constitutionality of ROW 10.31.100. Insofar as the statute authorizes warrantless seizures for misdemeanors not committed in an officer’s presence, its constitutionality is suspect. I assume without deciding that the statute is constitutional.